Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811591566.0, filed on 12/25/2018.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6. 	Claims 1, 3-7, 9, 11-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US Publication No 20170322559) in view of Artes (US Publication No. 20200150655).


For claim 1, Fukuda teaches: A computer-Implemented movement control method for a robot having a positioning device, comprising executing on at processor the steps of ([0008], disclosing a work vehicle that autonomously travels i.e. robot. Figure 2 and [0053], disclosing a controlling unit and memory, operating device, displaying device, sensors etc. connected to controlling unit):

obtaining a starting position and an ending position of the robot([0064-0066], disclosing moving vehicle is configured to travel autonomously along route R and route R having a starting point 51 and terminal point 52. As robot is configure to travel along this path, the starting point, ending point and path are obtained by robot for traversal), in response to a movement instruction being detected, wherein the starting position is obtained via the positioning device of the robot ([0058], disclosing position detecting unit i.e. positioning device of the robot. [0063], disclosing second travelling controlling unit in the controlling unit C. The second traveling-controlling unit C4 is configured to control operations of the traveling motor and to change traveling directions of the traveling machine 10 based on the position of the traveling machine 10, the route R, and the detection signals so that the traveling machine 10 can travel along the route R. The position of the traveling machine 10 is detected by the position-detecting unit Cl. The route R is stored in the memory unit M in advance. The second traveling-controlling unit C4 includes, for example, a 

determining a movement path of the robot based on the starting position and the ending position ([0068], disclosing operator defines a start location and end location for treatment of path, therefore movement path of robot is based on starting and ending position; see also [0066]);

Fukuda discloses detecting a boundary line and travel along the boundary line ([0008], disclosing work vehicle is configured to accurately detect and autonomously travel along the boundary line. 

However Fukuda does not teach: obtaining pass qualification information of the robot in response to the movement path intersecting a line corresponding to a preset virtual wall, wherein the preset virtual wall is for separating a preset work in area from a non-working area, and the pass qualification information is for identifying whether the robot is allowed to traverse the virtual wall: and 

moving the robot to the ending position according to the movement path in response to the pass qualification information identifying the robot being allowed to traverse the virtual wall.

Artes teaches: obtaining pass qualification information of the robot in response to the movement path intersecting a line corresponding to a preset virtual wall ([0009], disclosing a robot that independently navigates area of deployment using sensors and a map. And map 

moving the robot to the ending position according to the movement path in response to the pass qualification information identifying the robot being allowed to traverse the virtual wall ([0009], disclosing a robot that independently navigates area of deployment using sensors and a map. And map comprises a virtual boundary line with an orientation to distinguish first side with second side. And robot does not cross the boundary from first side and crossing from second side is permitted. Therefore the robot determines which side of boundary line it is on through the map to obtain a pass qualification. When it determines it coming from second side of boundary, it traverses it. Boundary is a virtual wall).

Artes further discloses robot determines if exclusion region is active or inactive ([0010], disclosing robot determines if exclusion region is active or inactive and robot only takes into consideration an active exclusion region and consequently does not move into it).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fukuda to check if traversal of virtual wall is permissible or not and traverse the wall if it is permissible as taught by Artes. Doing so will allow robot to move out of active exclusion region that was previously inactive.

For claim 3, Fukuda modified through Artes teaches: The method of, Claim I. wherein the step of obtaining pass qualification information of the robot in response to the movement path intersecting a line corresponding to a preset virtual wall:

Fukuda does not teach: obtaining position information of the working, area of the robot and position information of the non-working area of the robot, in response to the movement path intersecting at line corresponding to a preset virtual wall; and 
determining the pass qualification information of the robot based on the position information of the working area, the position information of the non-working area of the robot, the starting position, and the ending position, wherein the pass qualification information identifies the robot being allowed to traverse the virtual wall when the ending position is in the working area.

Artes teaches: obtaining position information of the working, area of the robot and position information of the non-working area of the robot ([0008], disclosing a map comprising map data representing a virtual exclusion region i.e. non-working area. [0013], disclosing robot determines its own position map and determining whether is in one of the three differently classified regions. First region is in which robot navigates autonomously and completes a task, second region is where robot navigates autonomously but stops carrying out task and a third region is a virtual exclusion region. Therefore the first region is working area and remaining 2 are non-working area. And position information of the areas is obtained through map data), in response to the movement path intersecting at line corresponding to a preset virtual wall ([0124], disclosing if the cost of a planned path that breaches the virtual boundary B is lower than the costs of all other possible movements of the robot, the virtual boundary B may be crossed. Hence crossing possibility of virtual boundary is assessed when movement path intersects the boundary. Additionally [0009], disclosing a map comprising a virtual boundary line with orientation that allows a first side to be distinguished from second side of the like. And when navigating the robot moving over the boundary line in a first direction----coming from the first side of the boundary line is avoided, whereas moving over the boundary line in a second direction----coming from the second side of the boundary line-is permitted. Permission determination over the boundary will only be performed when movement path intersects the line); and 

determining the pass qualification information of the robot based on the position information of the working area ([0119], disclosing if robot it in exclusion region, it can navigate out to non-exclusive region by crossing virtual boundary), the position information of the non-working area of the robot, the starting position, and the ending position, wherein the pass qualification information identifies the robot being allowed to traverse the virtual wall when the ending position is in the working area ([0119], disclosing if robot it in exclusion region, it can navigate out to non-exclusive region by crossing virtual boundary. As robot is navigating out of exclusion region, its starting position is in exclusion region, ending position is out of exclusion region and pass qualification for robot to allow traversal of wall is authorized because ending position is in working area i.e. non-exclusive area).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fukuda to determine where working and non-working regions are and determine pass qualification of crossing the virtual boundary based on final position of robot as taught by Artes. The modification will allow robot to navigate out of exclusive region and prevent it to travel in the exclusive region.

For claim 4, Fukuda modified through Artes: The method of claim I. 
Modified Fukuda further teaches: wherein the step of obtaining pass qualification information of the robot in response to the movement path intersecting a line corresponding to a preset Virtual wall comprising: 

obtaining a direction identifier of the virtual wall in response to the movement path intersecting a line corresponding to a preset virtual wall, wherein the direction identifier of the virtual wall is for directing the robot to traverse the virtual wall, and the direction identifier represents from the non-working area to the working, area (Artes: [0009], disclosing a robot that independently navigates area of deployment using sensors and a map. And map comprises a virtual boundary line with an orientation to distinguish first side with second side. And robot does not cross the boundary from first side and crossing from second side is permitted. Therefore the robot determines which side of boundary line it is on through the map to obtain a pass qualification. When it determines it coming from second side of boundary, it traverses it. Boundary is a virtual wall. [0013], disclosing three classified regions. The robot navigates autonomously and completes task in first region and third region is virtual exclusion region i.e. non-working area. [0124], disclosing no movement in the exclusion region behind virtual wall is possible. Therefore virtual wall separates working area from non-working area through an orientation i.e. direction identifier; See also claim1 for modification of Fukuda through Artes to include virtual wall with orientation information); and

determining the pass qualification information of the robot based on the direction identifier of the virtual wall and a direction of the movement path, wherein the pass qualification information identifies the robot being allowed to traverse the virtual wall when the direction identifier of the virtual wall and the direction of the movement path meet a preset condition (as explained above, robot does not cross the wall if it approaches it from first side, while it is permitted to cross when approached from second side. And virtual wall separates working and non-working area. Therefore when robot is heading to working area from non-working area i.e. its direction identifier, it is allowed to cross the wall but when it is heading to non-working area from working, it is prevented from doing so. Preset condition is that robot is on second side of wall and direction heading is towards a working area).

For claim 5, Fukuda modified through Artes teaches: The method of claim 4, wherein before the step of obtaining the direction identifier of the virtual wall in response to the movement path intersecting the line corresponding to the preset virtual wall: 

Fukuda does not disclose: receiving, a virtual wall direction identifier setting instruction; and 
setting the direction identifier of the virtual wall based on the virtual wall direction setting instructions.

Artes teaches: receiving, a virtual wall direction identifier setting instruction ([0046], disclosing virtual boundary B can be saved with an orientation that makes it possible to distinguish what side of the virtual boundary B the robot is located on or should be located on. In particular it may be determined whether the robot approaches the virtual boundary B from a
first or from a second direction. [0053], disclosing a user can define a virtual exclusion region. And virtual exclusion region is defined by virtual boundary B and user’s input is analyzed to determine whether a surface should be closed off by virtual boundary B, and if so which one. Therefore user sets a virtual boundary and which region is closed i.e. in which direction can the robot move to cross the boundary); and 
setting the direction identifier of the virtual wall based on the virtual wall direction setting instructions ([0046], disclosing virtual boundary B can be saved with an orientation that makes it possible to distinguish what side of the virtual boundary B the robot is located on or should be located on. In particular it may be determined whether the robot approaches the virtual boundary B from a first or from a second direction. [0053], disclosing a user can define a virtual exclusion region. And virtual exclusion region is defined by virtual boundary B and user’s input is analyzed to determine whether a surface should be closed off by virtual boundary B, and if so which one. Therefore user sets a virtual boundary and which region is closed i.e. in which direction can the robot move to cross the boundary that information is saved i.e. setting it).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fukuda to receive virtual wall orientation and setting instruction and setting them accordingly as taught by Artes to allow the user to customize work area and boundaries for robot. Thereby, preventing user from being disturbed (see Artes [0106]).


For claim 6, Fukuda modified through Artes teaches: The method of claim 4, 
Modified Fukuda teaches: wherein before tie step of obtaining the direction identifier of the virtual wall in response to the movement path inserting the line corresponding to the preset virtual wall comprising: 
setting, the direction identifier of the virtual wall based on orientation information between the working area and the non-working area (Artes: [0009], disclosing a robot that independently navigates area of deployment using sensors and a map. And map comprises a virtual boundary line with an orientation to distinguish first side with second side. And robot does not cross the boundary from first side and crossing from second side is permitted. Therefore the robot determines which side of boundary line it is on through the map to obtain a pass qualification. When it determines it coming from second side of boundary, it traverses it. Boundary is a virtual wall. [0013], disclosing three classified regions. The robot navigates autonomously and completes task in first region and third region is virtual exclusion region i.e. non-working area. [0124], disclosing no movement in the exclusion region behind virtual wall is possible. Therefore virtual wall separates working area from non-working area through an orientation i.e. direction identifier; See also claim1 for modification of Fukuda through Artes to include virtual wall with orientation information).

For claim 7, Fukuda modified through Artes teaches: the method of claim 1 , wherein the movement instruction comprises the ending position, and the ending position is obtained from the movement instruction ([0064-0066], disclosing moving vehicle is configured to travel autonomously along route R and route R having a starting point 51 and terminal point 52. As robot is configure to travel along this path, the starting point the starting point, ending point and path are obtained by robot for traversal).
For claim 9, Fukuda teaches: A movement control apparatus for a robot having a positioning, device (figure 2, disclosing position detection unit C1 i.e. positioning device. [0008], disclosing a work vehicle that autonomously travels i.e. robot), comprising: 

a first obtaining unit configured to obtain a starting position and an ending position of the robot ([0064-0066], disclosing moving vehicle is configured to travel autonomously along route R and route R having a starting point 51 and terminal point 52. As robot is configure to travel along this path, the starting point, ending point and path are obtained by robot for traversal), in response to a movement instruction being detected, wherein the starting positing is obtained via the positioning device of the robot ([0058], disclosing position detecting unit i.e. positioning device of the robot. [0063], disclosing second travelling controlling unit in the controlling unit C. The second traveling-controlling unit C4 is configured to control operations of the traveling motor and to change traveling directions of the traveling machine 10 based on the position of the traveling machine 10, the route R, and the detection signals so that the traveling machine 10 can travel along the route R. The position of the traveling machine 10 is detected by the position-detecting unit Cl. The route R is stored in the memory unit M in advance. The second traveling-controlling unit C4 includes, for example, a program. As the control unit contains a program, the program contains instructions for the control unit to perform above mentioned operations);

 a determination unit configured to determine a movement path of the robot based on the starting position and the ending position ([0067], disclosing operator defines a start location and end location for treatment of path, therefore movement path of robot is based on starting and ending position); 

Fukuda discloses detecting a boundary line and travel along the boundary line ([0008], disclosing work vehicle is configured to accurately detect and autonomously travel along the boundary line. 

However Fukuda does not teach: a second obtaining unit configured to obtain pass qualification information of' the robot in response to the movement path intersecting a line corresponding to a preset virtual wall, wherein the preset virtual wall is separating a preset working area from a non-working area, and the pass qualification information is for identifying whether the robot is allowed to traverse the virtual wall;
and a movement unit configured to move the robot to the ending position according to the movement path in response to the pass qualification information identifying the robot being allowed to traverse the virtual wall.

Artes teaches: a second obtaining unit configured to obtain pass qualification information of' the robot in response to the movement path intersecting a line corresponding to a preset virtual wall ([0009], disclosing a robot that independently navigates area of deployment using sensors and a map. And map comprises a virtual boundary line with an orientation to distinguish first side with second side. And robot does not cross the boundary from first side and crossing from second side is permitted. Therefore the robot determines which side of boundary line it is on through the map to obtain a pass qualification. Boundary is a virtual wall), 
wherein the preset virtual wall is separating a preset working area from a non-working area, and the pass qualification information is for identifying whether the robot is allowed to traverse the virtual wall ([0013], disclosing three classified regions. The robot navigates autonomously and completes task in first region and third region is virtual exclusion region i.e. non-working area. [0124], disclosing no movement in the exclusion region behind virtual wall is possible. Therefore virtual wall separates working area from non-working area);

 and a movement unit configured to move the robot to the ending position according to the movement path in response to the pass qualification information identifying the robot being allowed to traverse the virtual wall ([0009], disclosing a robot that independently navigates area of deployment using sensors and a map. And map comprises a virtual boundary line with an orientation to distinguish first side with second side. And robot does not cross the boundary from first side and crossing from second side is permitted. Therefore the robot determines which side of boundary line it is on through the map to obtain a pass qualification. When it determines it coming from second side of boundary, it traverses it. Boundary is a virtual wall).

Artes further discloses robot determines if exclusion region is active or inactive ([0010], disclosing robot determines if exclusion region is active or inactive and robot only takes into consideration an active exclusion region and consequently does not move into it).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fukuda to check if traversal of virtual wall is permissible or not and traverse the wall if it is permissible as taught by Artes. Doing so will allow robot to move out of active exclusion region that was previously inactive.


For claim 11, Fukuda modified through Artes teaches: The apparatus of claim 9, wherein the second obtaining unit is configured to: 

Fukuda does not teach: obtain position information of the working area of the robot and position information of the non-working, area of the robot, in response to the movement path intersecting line corresponding to a preset virtual wall: and 
determine the pass qualification information of' the robot based on the position information of the working area, the position information of the non-working area of the robot, the starting  position, and the ending position, wherein the pass qualification information identifies the robot being allowed to traverse the virtual wall when the ending position is in the working area.

Artes teaches: obtain position information of the working area of the robot and position information of the non-working, area of the robot ([0008], disclosing a map comprising map data representing a virtual exclusion region i.e. non-working area. [0013], disclosing robot determines its own position map and determining whether is in one of the three differently classified regions. First region is in which robot navigates autonomously and completes a task, second region is where robot navigates autonomously but stops carrying out task and a third region is a virtual exclusion region. Therefore the first region is working area and remaining 2 are non-working area. And position information of the areas is obtained through map data), in response to the movement path intersecting line corresponding to a preset virtual wall([0124], disclosing if the cost of a planned path that breaches the virtual boundary B is lower than the costs of all other possible movements of the robot, the virtual boundary B may be crossed. Hence crossing possibility of virtual boundary is assessed when movement path intersects the boundary. Additionally [0009], disclosing a map comprising a virtual boundary line with orientation that allows a first side to be distinguished from second side of the like. And when navigating the robot moving over the boundary line in a first direction--coming from the first side of the boundary line is avoided, whereas moving over the boundary line in a second direction--coming from the second side of the boundary line-is permitted. Permission determination over the boundary will only be performed when movement path intersects the line): and 

determine the pass qualification information of' the robot based on the position information of the working area ([0119], disclosing if robot it in exclusion region, it can navigate out to non-exclusive region by crossing virtual boundary), the position information of the non-working area of the robot, the starting  position, and the ending position, wherein the pass qualification information identifies the robot being allowed to traverse the virtual wall when the ending position is in the working area ([0119], disclosing if robot it in exclusion region, it can navigate out to non-exclusive region by crossing virtual boundary. As robot is navigating out of exclusion region, its starting position is in exclusion region, ending position is out of exclusion region and pass qualification for robot to allow traversal of wall is authorized because ending position is in working area i.e. non-exclusive area).

 It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fukuda to determine where working and non-working regions are and determine pass qualification of crossing the virtual boundary based on final position of robot as taught by Artes. The modification will allow robot to navigate out of exclusive region and prevent it to travel in the exclusive region.

For claim 12, Fukuda modified through Artes teaches: The apparatus of claim 9, 
Modified Fukuda further teaches: wherein the second obtaining unit is configured to: 
obtain a direction identifier of the virtual wall in response to the movement path intersecting a line corresponding to a preset virtual wall, wherein the direction identifier of the virtual wall is for directing the robot to traverse the virtual wall, and the direction identifier represents from the non-working area to the working area (Artes: [0009], disclosing a robot that independently navigates area of deployment using sensors and a map. And map comprises a virtual boundary line with an orientation to distinguish first side with second side. And robot does not cross the boundary from first side and crossing from second side is permitted. Therefore the robot determines which side of boundary line it is on through the map to obtain a pass qualification. When it determines it coming from second side of boundary, it traverses it. Boundary is a virtual wall. [0013], disclosing three classified regions. The robot navigates autonomously and completes task in first region and third region is virtual exclusion region i.e. non-working area. [0124], disclosing no movement in the exclusion region behind virtual wall is possible. Therefore virtual wall separates working area from non-working area through an orientation i.e. direction identifier; See also claim1 for modification of Fukuda through Artes to include virtual wall with orientation information): and 

determine the pass qualification information of the robot based on the direction identifier of the virtual wall and a direction of the movement path, wherein the pass qualification information identifies the robot being, allowed to traverse the virtual wall when the direction identifier of the virtual wall and the direction of the movement path meet a preset condition (as explained above, robot does not cross the wall if it approaches it from first side, while it is permitted to cross when approached from second side. And virtual wall separates working and non-working area. Therefore when robot is heading to working area from non-working area i.e. its direction identifier, it is allowed to cross the wall but when it is heading to non-working area from working, it is prevented from doing so. Preset condition is that robot is on second side of wall and direction heading is towards a working area).

For claim 13, Fukuda teaches: A robot comprising: 
a positioning device (figure 2, disclosing position detection unit C1 i.e. positioning device. [0008], disclosing a work vehicle that autonomously travels i.e. robot); 
a memory (figure 2, disclosing Memory unit M);
a processor (Figure 2, disclosing a controlling unit C i.e. a processor);
 and one or more computer programs stored in the memory and executable on the processor ([0054-0055], disclosing main memory stores control programs), wherein the one or more computer programs comprise:
 instructions for obtaining a starting position and an ending position of the robot ([0064-0066], disclosing moving vehicle is configured to travel autonomously along route R and route R having a starting point 51 and terminal point 52. As robot is configure to travel along this path, the starting point, ending point and path are obtained by robot for traversal), in response to a movement instruction being detected, wherein the starting position is obtained via the positioning, device of the robot([0058], disclosing position detecting unit i.e. positioning device of the robot. [0063], disclosing second travelling controlling unit in the controlling unit C. The second traveling-controlling unit C4 is configured to control operations of the traveling motor and to change traveling directions of the traveling machine 10 based on the position of the traveling machine 10, the route R, and the detection signals so that the traveling machine 10 can travel along the route R. The position of the traveling machine 10 is detected by the position-detecting unit Cl. The route R is stored in the memory unit M in advance. The second traveling-controlling unit C4 includes, for example, a program. As the control unit contains a program, the program contains instructions for the control unit to perform above mentioned operations);
 instructions for determining at movement path of the robot based on the starting position and the ending position ([0067], disclosing operator defines a start location and end location for treatment of path, therefore movement path of robot is based on starting and ending position);

Fukuda discloses detecting a boundary line and travel along the boundary line ([0008], disclosing work vehicle is configured to accurately detect and autonomously travel along the boundary line. 

 However Fukuda does not teach: instructions for obtaining pass qualification information of the robot in response to the movement path intersecting a line corresponding to a preset virtual wall, wherein the preset virtual wall is for separating a preset working area from a non-working area, and the pass qualification information is for identifying whether the robot is allowed to traverse the virtual wall; and 
instructions for moving the robot to the ending position according to the movement path in response to the pass qualification information identifying tile robot being allowed to traverse the virtual wall.

Artes teaches: instructions for obtaining pass qualification information of the robot in response to the movement path intersecting a line corresponding to a preset virtual wall ([0009], disclosing a robot that independently navigates area of deployment using sensors and a map. And map comprises a virtual boundary line with an orientation to distinguish first side with second side. And robot does not cross the boundary from first side and crossing from second side is permitted. Therefore the robot determines which side of boundary line it is on through the map to obtain a pass qualification. Boundary is a virtual wall), wherein the preset virtual wall is for separating a preset working area from a non-working area, and the pass qualification information is for identifying whether the robot is allowed to traverse the virtual wall ([0013], disclosing three classified regions. The robot navigates autonomously and completes task in first region and third region is virtual exclusion region i.e. non-working area. [0124], disclosing no movement in the exclusion region behind virtual wall is possible. Therefore virtual wall separates working area from non-working area); and 

instructions for moving a the robot to the ending position according to the movement path in response to the pass qualification information identifying tile robot being allowed to traverse the virtual wall ([0009], disclosing a robot that independently navigates area of deployment using sensors and a map. And map comprises a virtual boundary line with an orientation to distinguish first side with second side. And robot does not cross the boundary from first side and crossing from second side is permitted. Therefore the robot determines which side of boundary line it is on through the map to obtain a pass qualification. When it determines it coming from second side of boundary, it traverses it. Boundary is a virtual wall).

Artes further discloses robot determines if exclusion region is active or inactive ([0010], disclosing robot determines if exclusion region is active or inactive and robot only takes into consideration an active exclusion region and consequently does not move into it).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fukuda to check if traversal of virtual wall is permissible or not and traverse the wall if it is permissible as taught by Artes. Doing so will allow robot to move out of active exclusion region that was previously inactive.

For claim 15, Fukuda modified through Artes teaches: The robot of claim 13, where in the instructions for obtaining pass qualification information of the robot in response to the movement path intersecting a line corresponding to a preset virtual wall comprise: 

Fukuda does not disclose: instructions for obtaining position information of the working area of the robot and position information of the non-working area of the robot, in response to the movement path intersecting a line corresponding to a preset virtual wall; and
 
instructions for determining the pass qualification information of' the robot based on the position information of the working area, the position information of the non-working, area of the robot, the starting position, and the ending position, wherein the pass qualification information identifies the robot being allowed to traverse the virtual wall when the ending position is in the working area.

Artes teaches: instructions for obtaining position information of the working area of the robot and position information of the non-working, area of the robot ([0008], disclosing a map comprising map data representing a virtual exclusion region i.e. non-working area. [0013], disclosing robot determines its own position map and determining whether is in one of the three differently classified regions. First region is in which robot navigates autonomously and completes a task, second region is where robot navigates autonomously but stops carrying out task and a third region is a virtual exclusion region. Therefore the first region is working area and remaining 2 are non-working area. And position information of the areas is obtained through map data), in response to the movement path intersecting line corresponding to a preset virtual wall([0124], disclosing if the cost of a planned path that breaches the virtual boundary B is lower than the costs of all other possible movements of the robot, the virtual boundary B may be crossed. Hence crossing possibility of virtual boundary is assessed when movement path intersects the boundary. Additionally [0009], disclosing a map comprising a virtual boundary line with orientation that allows a first side to be distinguished from second side of the like. And when navigating the robot moving over the boundary line in a first direction--coming from the first side of the boundary line is avoided, whereas moving over the boundary line in a second direction--coming from the second side of the boundary line-is permitted. Permission determination over the boundary will only be performed when movement path intersects the line): and 

Instructions for determining the pass qualification information of' the robot based on the position information of the working area ([0119], disclosing if robot it in exclusion region, it can navigate out to non-exclusive region by crossing virtual boundary), the position information of the non-working area of the robot, the starting  position, and the ending position, wherein the pass qualification information identifies the robot being allowed to traverse the virtual wall when the ending position is in the working area ([0119], disclosing if robot it in exclusion region, it can navigate out to non-exclusive region by crossing virtual boundary. As robot is navigating out of exclusion region, its starting position is in exclusion region, ending position is out of exclusion region and pass qualification for robot to allow traversal of wall is authorized because ending position is in working area i.e. non-exclusive area).

 It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fukuda to determine where working and non-working regions are and determine pass qualification of crossing the virtual boundary based on final position of robot as taught by Artes. The modification will allow robot to navigate out of exclusive region and prevent it to travel in the exclusive region.

For claim 16, Fukuda modified through Artes: The robot of claim 13. 
Modified Fukuda further teaches: wherein the instructions of obtaining pass qualification information of the robot in response to the movement path intersecting a line corresponding to a preset virtual wall comprise: 

Instruction for obtaining a direction identifier of the virtual wall in response to the movement path intersecting a line corresponding to a preset virtual wall, wherein the direction identifier of the virtual wall is for directing the robot to traverse the virtual wall, and the direction identifier represents from the non-working area to the working, area (Artes: [0009], disclosing a robot that independently navigates area of deployment using sensors and a map. And map comprises a virtual boundary line with an orientation to distinguish first side with second side. And robot does not cross the boundary from first side and crossing from second side is permitted. Therefore the robot determines which side of boundary line it is on through the map to obtain a pass qualification. When it determines it coming from second side of boundary, it traverses it. Boundary is a virtual wall. [0013], disclosing three classified regions. The robot navigates autonomously and completes task in first region and third region is virtual exclusion region i.e. non-working area. [0124], disclosing no movement in the exclusion region behind virtual wall is possible. Therefore virtual wall separates working area from non-working area through an orientation i.e. direction identifier; See also claim1 for modification of Fukuda through Artes to include virtual wall with orientation information); and

Instructions for determining the pass qualification information of the robot based on the direction identifier of the virtual wall and a direction of the movement path, wherein the pass qualification information identifies the robot being allowed to traverse the virtual wall when the direction identifier of the virtual wall and the direction of-the movement path meet a preset condition (as explained above, robot does not cross the wall if it approaches it from first side, while it is permitted to cross when approached from second side. And virtual wall separates working and non-working area. Therefore when robot is heading to working area from non-working area i.e. its direction identifier, it is allowed to cross the wall but when it is heading to non-working area from working, it is prevented from doing so. Preset condition is that robot is on second side of wall and direction heading is towards a working area).
	
l. 	For claim 17, Fukuda modified through Artes teaches: The robot of claim 16, wherein one or more computer programs further comprise: 

Fukuda does not disclose: instructions for receiving, a virtual wall direction identifier setting instruction; and 
Instructions for setting the direction identifier of the virtual wall based on the virtual wall direction setting instructions.

Artes teaches: instructions for receiving, a virtual wall direction identifier setting instruction ([0046], disclosing virtual boundary B can be saved with an orientation that makes it possible to distinguish what side of the virtual boundary B the robot is located on or should be located on. In particular it may be determined whether the robot approaches the virtual boundary B from a
first or from a second direction. [0053], disclosing a user can define a virtual exclusion region. And virtual exclusion region is defined by virtual boundary B and user’s input is analyzed to determine whether a surface should be closed off by virtual boundary B, and if so which one. Therefore user sets a virtual boundary and which region is closed i.e. in which direction can the robot move to cross the boundary); and 

instructions for setting the direction identifier of the virtual wall based on the virtual wall direction setting instructions ([0046], disclosing virtual boundary B can be saved with an orientation that makes it possible to distinguish what side of the virtual boundary B the robot is located on or should be located on. In particular it may be determined whether the robot approaches the virtual boundary B from a first or from a second direction. [0053], disclosing a user can define a virtual exclusion region. And virtual exclusion region is defined by virtual boundary B and user’s input is analyzed to determine whether a surface should be closed off by virtual boundary B, and if so which one. Therefore user sets a virtual boundary and which region is closed i.e. in which direction can the robot move to cross the boundary that information is saved i.e. setting it).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fukuda to receive virtual wall orientation and setting instruction and setting them accordingly as taught by Artes to allow the user to customize work area and boundaries for robot. Thereby, preventing user from being disturbed (see Artes [0106]).

         For claim 18, Fukuda modified through Artes teaches: The robot of claim 16, 

Modified Fukuda teaches: wherein the one or more computer programs further comprise: 

Instructions for setting, the direction identifier of the virtual wall based on orientation information between the working area and the non-working area (Artes: [0009], disclosing a robot that independently navigates area of deployment using sensors and a map. And map comprises a virtual boundary line with an orientation to distinguish first side with second side. And robot does not cross the boundary from first side and crossing from second side is permitted. Therefore the robot determines which side of boundary line it is on through the map to obtain a pass qualification. When it determines it coming from second side of boundary, it traverses it. Boundary is a virtual wall. [0013], disclosing three classified regions. The robot navigates autonomously and completes task in first region and third region is virtual exclusion region i.e. non-working area. [0124], disclosing no movement in the exclusion region behind virtual wall is possible. Therefore virtual wall separates working area from non-working area through an orientation i.e. direction identifier; See also claim 13 for modification of Fukuda through Artes to include virtual wall with orientation information).

For claim 19, Fukuda modified through Artes teaches: the method of claim 13 , wherein the movement instruction comprises the ending position, and the ending position is obtained from the movement instruction ([0064-0066], disclosing moving vehicle is configured to travel autonomously along route R and route R having a starting point 51 and terminal point 52. As robot is configure to travel along this path, the starting point the starting point, ending point and path are obtained by robot for traversal).

Allowable Subject Matter
Claims 2, 8, 10, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669